Title: 23 [i.e. 24] Monday.
From: Adams, John
To: 


       A pleasant morning. Drank Tea at the Colonells.—Had the projectile Force in the Planets been greater than it is, they would not describe Circles but very excentrical Elipses round the Sun. And then the Inhabitants would be tormented yea destroyed and the Planets left barren and uninhabitable Wastes by Extreme Vicissitudes of Heat and cold. It was many million Times as likely that some other degree of Velocity would have been lighted on, as that the present would, if Chance had the Disposal of it, and any other Degree would have absolutely destroyed all animal and sensitive if not vegetable Inhabitants. Ergo an intelligent and benevolent mind had the Disposal and determination of these Things.
      